PER CURIAM.
Petitioners seek review by certiorari of a resolution adopted by the Board of Zoning Appeals of Volusia County affirming an order rendered by the District One Zoning Commission of Volusia County. The order in question rezoned a parcel of land from an “R-1A” classification, single family dwelling district, to an “R-2” classification, multiple family dwelling district. Petitioners contend that the action of the Zoning Commission is unreasonable, arbitrary, capricious, and should be quashed.
From a review of the record, it affirmatively appears that the action of the Zoning Commission here assaulted was legislative in character, and emanated from a hearing which bore none of the characteristics of a quasi-judicial proceeding. Under these circumstances certiorari is not the proper method of reviewing the order with which petitioners are concerned. The validity of such an order may be questioned only by an appropriate action brought in the circuit court in which the order is made the subject of a direct attack. For this reason we do not reach the merits of the case and have no alternative but to dismiss the petition. Certiorari is denied and the petition dismissed. See Civil Service Board of City of Miami v. Fonner, Fla.App.1965, 181 So.2d 595; Ellison v. City of Fort Lauder*325dale, Fla.1965, 175 So.2d 198; Thompson v. City of Miami, Fla.1964, 167 So.2d 841; Harris v. Goff, Fla.App.1963, 151 So.2d 642.
WIGGINTON, Acting C. J., and CARROLL, DONALD K. and SACK, JJ., concur.